UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                       ____________________

                          No. 99-60328
                        Summary Calendar
                      ____________________

                        ROBERT E. LEWIS,

                                              Plaintiff-Appellant,
                             versus

      CHARLIE WEST, Owner, Mid-Delta Bonding Company; TIMOTHY
       TOWNSEND, Police Officer, Cleveland, MS; GILL DENLEY,
    Police Officer, Cleveland, MS, also known as John Doe Gill;
   CLEVELAND POLICE DEPARTMENT; H. M. “MACK” GRIMMETT, Sheriff,
 Bolivar County, MS; CHARLES ANDERSON; BILLY JOE ESTES; LAWRENCE
  MELLEN; ROSIE S. SIMMONS, Circuit Clerk, Bolivar County, MS;
     KIRK FORDICE; RICHARD COLEMAN; MID-DELTA BONDING COMPANY,

                                             Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                          (2:97-CV-16-B)
_________________________________________________________________

                        January 18, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert E. Lewis, Mississippi prisoner # 79267, appeals, pro

se, the dismissal of his 42 U.S.C. § 1983 complaint (claimed

extradited improperly from Tennessee, beaten, and denied medical

treatment), pursuant to the defendants’ FED. R. CIV. P. 50 motion

for judgment as a matter of law, made at the non-jury evidentiary

hearing before the magistrate judge.   The district court adopted

the magistrate judge’s recommendation in this regard.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Lewis, who did not request a jury trial, contends that the

magistrate judge did not have such hearing-authority, because he

did not so consent under 28 U.S.C. § 636(c).              However, as the

district court noted, the magistrate judge had such authority,

pursuant   to    28   U.S.C.   §   636(b)(1)(B),   in   conjunction     with

submitting a report and recommendation.         See McCarthy v. Bronson,

500 U.S. 136, 139 (1991) (noting that statute’s text indicates

“Congress intended to authorize the nonconsensual reference of all

prisoner     petitions   to    a   magistrate   [judge]”)   (emphasis    in

original).

     Lewis also asserts that the court erred by finding that

defendants West, Townsend, and Denley were not acting under color

of state law when they apprehended him, following his failure to

appear pursuant to the terms of his bail bond.          But, Lewis did not

provide on appeal a transcript of the evidentiary hearing, as is

his burden.     See United States v. Coveney, 995 F.2d 578, 587 (5th

Cir. 1993); see also FED. R. APP. P. 10(b); FED. R. APP. P. 11(a).

Because Lewis failed to do so, we cannot properly review his claim.

See United States v. Hinojosa, 958 F.2d 624, 632 (5th Cir. 1992).

     The other “issues” raised by Lewis in his appellate brief

address the merits of his claim, which the district court did not

reach, pursuant to the adopted report and recommendations.

                                                              AFFIRMED




                                    - 2 -